CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use in this Registration Statement on Form N-1A of our report dated July 15, 2010, with respect to the financial statements and financial highlights of Caritas All-Cap Growth Fund which is included in such Registration Statement and to the use of our name and the statement with respect to us, as appearing in Part B to the Registration Statement under the heading "Other Service Providers" in the Statement of Additional Information. Chicago, Illinois September 28, 2010
